Election/Restrictions

0.	After an election is made with or without traverse per Sec 1 below, it is suggested that Applicant amend the elected claims in light of the Written Opinion of December 29, 2017, cited in the IDS submitted on July 8, 2019. WO2015/187397 to Frey, cited therein, appears to disclose a device (e.g. 10) that reads on at least claims 1 and 8.

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. 	Claims 1-15, drawn to a patient-specific drill template or patient-specific drill template kit, classified in A61B 17/1757.
II. 	Claims 16-30, drawn to a method of preparing a patient-specific drill template, classified in A61B 34/10.
III.	Claims 31-39, drawn to a method of conducting spine screw placement, classified in A61B 17/7076. 	

Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the product can be used in a method not requiring a spine screw, such as a method of inserting a nail, bone cement, or a spine needle.

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect, and are mutually exclusive; and are not obvious variants.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because different searches would be required, such as different subclass searches and text searches, resulting in large and disparate art collections.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

3.	Examiner-Initiated Interview Summary: On at least March 25, 2021, amendment was suggested to address formal matters, such as including clarifying "capable of" language to the "partially surrounding vertebra" language to place the claims into better compliance with 35 USC 112 and 35 USC 101. Amendment to place application in better condition for allowance (after a closer reading of the International Search Report and the references cited therein) was then suggested. No agreement was able to be reached at that time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775